Order, Supreme Court, Bronx County (Barry Salman, J.), entered April 14, 1998, which granted defendants’ motion for summary judgment dismissing both causes of action in this action brought pursuant to Executive Law § 290, unanimously affirmed, without costs.
The record does not support plaintiffs claim that he was *338deprived of raises and other benefits by virtue of his race. Additionally, the claim that the loss of long held travel benefits within six months after he commenced the suit was retaliation for the initiation of the lawsuit is belied by the fact that all employees lost such benefits. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.